DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to Applicant’s Response dated May 17, 2021.  Claims 1, 3-12, and 15-21 are presently pending and are presented for examination.
Response to Amendment
Applicant’s amendments, see pages 1-4 of 14, filed May 17, 2021, with respect to the Drawings, Abstract, and Specification have been fully considered and are persuasive.  The objections of the Drawings, Abstract, and Specification have been withdrawn.
Applicant’s amendments, see page 4 of 14, filed May 17, 2021, with respect to 112(a) written description requirement rejections have been fully considered and are persuasive.  The 112(a) rejection(s) of claims 13, 14, 19, and 20 have been withdrawn.
Applicant’s amendments, see pages 4-6 of 14, filed May 17, 2021, with respect to 101 rejections have been fully considered and are persuasive.  The 101 rejection(s) of claims 19 and 20 have been withdrawn.
Response to Arguments
Applicant’s arguments, see page 4 of 14, filed May 17, 2021, with respect to the rejections of claims 13, 14, 19, and 20 under 112(b) indefiniteness have been fully considered and are persuasive.  The 112(b) rejections of claims 13, 14, 19, and 20 have been withdrawn.
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A detailed rejection follows below.
Claim Objections
The Amended Claims are objected to because of the following informalities:  the claims should be on a separate sheet by themselves and not include the status of the claims, see MPEP 608.01(i) and MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, 15, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lekutai (US-20200186964).
Regarding claim 1, Lekutai teaches a system for improving road safety and/or management of a vehicle (see at least Abstract) comprising:
a vehicle on-board data processing unit for a vehicle configured to receive real-time data from one or more on-board vehicle modules (see at least [0019] lines 7-13);
a plurality of roadside units placed within a defined geographical area and configured to receive data from a plurality of sources located within said defined geographical area and to transmit said received data and/or data derived from said received data to said vehicle on-board data processing unit when said vehicle on-board data processing unit is within said defined geographical area (see at least [0028] lines 1-8, [0029] lines 5-15, [0033] lines 1-4, and Fig 1 where for analysis purposes, the roadside units found within a geographical area are to be interpreted as UAVs, which communicate with vehicles in the area); 
wherein said vehicle on-board data processing unit is configured to process said real-time data from said one or more on-board vehicle modules and said data from said roadside units to autonomously determine any one or more of: a threat to the vehicle; an alert to be issued; and a control action to be implemented for the vehicle (see at least [0021] lines 6-18), and 
wherein a size of the defined geographical area is selected such as to enable data from said roadside units to be transmitted to said vehicle on-board data processing unit at a first level of latency comprising a data processing and delivery time of less than or equal to 100ms (see at least [0012] lines 1-11, [0014] lines 3-18, [0018] lines 12-16, and [0065] where the disclosure utilizes UAVs, MECs, and base stations to provide ultra-reliable low latency V2X communication, defined within a listed range from 2G up to 5G networks for a specific region.  The regions are depicted as having a close proximity of nodes, or overall size of an area, required to achieve a low latency.  The use of a 4G or 5G network (typical latencies of 50ms and 1ms, respectively) would allow for the transmission of data from a roadside unit to a vehicle on-board processing unit at a first level of latency as required.)
Regarding claim 3, Lekutai teaches the system of claim 1, wherein the vehicle on-board data processing unit is configured to communicate with the roadside units using a standard communications interface (see at least [0012] lines 1-6).
Regarding claim 4, Lekutai teaches the system of claim 3, wherein the standard communications interface comprises a vehicle to infrastructure (V2I) interface 
Regarding claim 5, Lekutai teaches the system of claim 1, wherein, in addition to receiving data from one or more on-board vehicle modules and data from said roadside units, the vehicle on-board data processing unit is configured to receive data from one or more of: one or more pedestrian communication devices; and one or more other vehicle on-board data processing units, and to use said received data to determine any one or more of: a threat to the vehicle; an alert to be issued; and a control action to be implemented for the vehicle (see at least [0001], [0012], and [0020] lines 1-5 where the variety of V2X capabilities include communication with pedestrians and vehicles alike, and an explanation of the vehicles described within the publication include the full extent of V2X communication, further allowing V2X communication among vehicles directly to transfer data regarding vehicle control).
Regarding claim 6, Lekutai teaches the system of claim 1, wherein the vehicle on-board data processing unit is configured to send data directly or indirectly to one or more other vehicle on-board data processing units (see at least [0019] lines 33-36)
Regarding claim 7, Lekutai teaches the system of claim 1, further comprising an edge gateway module in communication with said roadside units, said edge gateway module being configured to receive and process data from said roadside units and to determine from said processed data which data are to be transmitted to said vehicle on- board data processing unit (see at least [0012] lines 13-16, [0013] lines 9-25, and [0016] lines 8-13 which describe an MEC node (edge gateway module) that processes locally derived vehicular data from direct or indirect communication with a UAV (roadside unit), or a plurality of UAVs which provide a redundancy for sharing data with other UAVs or MECs).
Regarding claim 8, Lekutai teaches the system of claim 7, wherein the edge gateway module is configured to determine from said processed data specific data to be transmitted to said vehicle on-board data processing unit in dependence on data received at said edge gateway module indicative of one or more parameters related to or associated with the vehicle of said on-board data processing unit 
Regarding claim 9, Lekutai teaches the system of claim 7, wherein the edge gateway module is configured to communicate with a plurality of vehicle on-board data processing units, each vehicle on-board data processing unit being associated with a respective vehicle (see at least [0014] lines 12-19), and to communicate with the plurality of roadside units within said defined geographical area, said edge gateway module being configured to receive data from the plurality of sources located within said defined geographical area (see at least [0028] lines 3-12 and [0016]), to receive data from one or more vehicle on-board data processing units of vehicles located within said defined geographical area (see at least [0014] lines 12-19), and to receive data defining road management policy for the defined geographical area and to process said received data to determine one or more of: a threat to one or more of the vehicles; an alert to be issued to one or more of the vehicles; and a control action to be implemented for one or more of the vehicles (see at least [0014] lines 15-19 and [0021]).
Regarding claim 10, Lekutai teaches the system of claim 7, further comprising a network cooperation engine module a network cooperation engine module in communication with a plurality of edge gateway modules (see at least [0022] and Fig 1 where a base station is interpreted to be a network cooperation engine module, and an MEC is interpreted to be an edge gateway module, paired to transfer data as shown in Fig 1 where base station 104(1) is wired directly to MEC 112, and base stations 104(2) and 104(K) are shown wirelessly connected to MEC nodes), each edge gateway module configured to manage local data of a respective defined geographical area and to communicate its local data for aggregation and extraction by the network cooperation engine module, the network cooperation engine module being configured to process the aggregated and extracted data to provide one or more of: road management policy for the defined geographical areas; regional traffic management for the defined geographical areas of said plurality of edge gateway modules; coordinate said plurality of edge gateway modules; and manage said plurality of edge gateway modules (see at least [0052]-[0054] where a base station extracts data from a paired UAV and by provides the appropriate data to an MEC node to generate instructions for vehicles in an area).
Regarding claim 15, Lekutai teaches the system of claim 7, further comprising a central management platform module in communication with a plurality of edge gateway modules, each edge gateway module configured to manage local data of a respective defined geographical area and to communicate its local data for aggregation and extraction by the central management platform module (see at least [0022]-[0023] where a core network with a centralized data center communicates with MEC nodes in a region as a solution to reduce latency, whereby the nodes throughout a region collect and process data regarding vehicles in that region), the central management platform module being configured to process the aggregated and extracted data to provide one or more of: road management policy for the defined geographical areas; regional traffic management for the defined geographical areas of said plurality of edge gateway modules; coordinate said plurality of edge gateway modules; manage said plurality of edge gateway modules; centralized management of the edge gateway modules; centralized management of the roadside units; centralized management of the plurality of sources located within each defined geographical area; centralized vehicle to everything (V2X) network management; local traffic analysis for the defined geographical areas of said plurality of edge gateway modules; regional traffic analysis for a plurality of network cooperation engine module which facilitate communication between the central management platform module and the edge gateway modules (see at least at least [0020] which details the collection and processing of vehicle data, which is then redistributed throughout the defined region to be shared with the appropriate vehicles).
Regarding claim 19
Regarding claim 20, the claim recites analogous limitations to claim 1 and is rejected for the same reasons.
Regarding claim 21, Lekutai teaches an edge gateway module for a system for improving road safety and/or management (see at least [0012] where for the purpose of comparison, an MEC node is interpreted to be an edge gateway module) comprising: 
a non-transitory, computer-readable medium storing machine-executable instructions (see at least [0046]); and 
a processor connected to the non-transitory computer-readable medium configured to execute the machine-executable instructions (see at least [0047] lines 1-4) to cause said edge gateway module to: 
receive data from a plurality of roadside units placed within a defined geographical area managed by and/or in data communication with said edge gateway module (see at least [0016] and [0028]-[0029] which detail the communication between multiple UAVs (interpreted as a roadside unit) and MEC nodes within a defined region); 
transmit data received from said roadside units and/or data derived from said received data to one or more vehicle on-board data processing units of vehicles located within said defined geographical area (see at least [0024]-[0025]); 
wherein a size of the defined geographical area is selected such as to enable data received from said roadside units to be transmitted by said edge gateway module to said one or more vehicle on-board data processing units at a first level of latency comprising a data processing and delivery time of less than or equal to 100ms (see at least [0012] lines 1-11, [0014] lines 3-18, [0018] lines 12-16, and [0065] where the disclosure utilizes UAVs, MECs, and base stations to provide ultra-reliable low latency V2X communication, defined within a range from 2G up to 5G networks for a specific region.  The regions are depicted as having a close proximity 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lekutai in view of O'Reilly ("Performance of Wireless Networks: Mobile Networks - High Performance Browser Networking").
Regarding claim 11, Lekutai teaches the system of claim 10, wherein the network cooperation engine module is configured to operate at a second level of latency where said second level of latency is higher than said first level of latency (see Lekutai at least [0018] which elaborates on base stations (network cooperation engine module) being capable of communicating with other levels of the tiered system with 2G, 3G, 4G, or 5G service).
Further still, O’Reilly teaches an understanding of the range of latencies that Lekutai makes available to choose from (O’Reilly:  Table 7-2 details typical latencies associated with 2G, 3G, and 4G networks).  Therefore, one of ordinary skill in the art would be aware of the latency ranges as shown in the article by O’Reilly and would be able to modify the network cooperation engine module for the benefit of achieving a second level of latency higher than a pre-established first level by selecting an appropriate network to use (O’Reilly:  Table 7-2) .
Regarding claim 12, Lekutai teaches the system of claim 11, wherein the second level of latency is less than or equal to 1000ms (see Lekutai at least [0018] where a second level of latency can be achieved through the use of a 2G or 3G network).

Regarding claim 16, Lekutai teaches the system of claim 15, wherein the central management platform module is configured to operate at a third level of latency where said third level of latency is higher than said second level of latency (see Lekutai at least [0018] which describes the core network with a data center and computing devices providing wireless communication, capable of communicating with other levels of the tiered system with 2G, 3G, 4G, or 5G service).
Additionally, O’Reilly teaches an understanding of the range of latencies that Lekutai makes available to choose from (O’Reilly:  Table 7-2 details typical latencies associated with 2G, 3G, and 4G networks).  Therefore, one of ordinary skill in the art would be aware of the latency ranges as shown in the article by O’Reilly and would be able to modify the network cooperation engine module for the benefit of achieving a third level of latency higher than a pre-established second level by selecting an appropriate network to use (O’Reilly:  Table 7-2).
Regarding claim 17, Lekutai teaches the system of claim 16, wherein the third level of latency is greater than 1000ms (see at least [0018] where a third level of latency can be achieved through the use of a 2G network).
Table 7-2 of O’Reilly provides information regarding 2G having a latency range of 300-1000ms.  It can be assumed that if the central management platform module is operating on the high end of the latency range, that the extra distance away that a data center may be combined with peak day performance requirements will delay the communications past the higher end of 1000ms.  Therefore, 
Regarding claim 18, Lekutai, in view of O’Reilly, teaches the system of claim 16, wherein the system comprises an end to end V2X network (see Lekutai at least [0012]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached NPL document titled "5G Network Slicing for Vehicle-to-Everything Services" describes V2X communications within a tiered system, utilizing the capabilities of network slicing to provide more reliable and faster V2X communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/2/2021